                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS CENTER FOR                                 )
REPRODUCTIVE HEALTH, et al.,                       )
                                                   )
     Plaintiffs,                                   )
                                                   )           NO. 3:20-cv-00501
v.                                                 )
                                                   )           JUDGE CAMPBELL
HERBERT H. SLATERY, et al.,                        )           MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendants.                                   )

                                              ORDER

         Pending before the Court is Plaintiffs’ Motion for Scheduling Order Regarding Their Reply

 Brief in Support of Their Motion for Temporary Restraining Order and/or Preliminary Injunction

 and Motion to File an Over Length Reply (Doc. No. 29). Through the Motion, Plaintiffs request

 they be given until July 13, 2020, in which to file a reply brief regarding their request for a

 preliminary injunction, and request enlargement of the page limit for the reply brief to 10 pages or

 less. Plaintiffs state they do not intend for their reply to delay the Court’s consideration of their

 request for a temporary restraining order when the challenged bill becomes law.

         The Motion (Doc. No. 29) is GRANTED.

         It is so ORDERED.



                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00501 Document 31 Filed 07/08/20 Page 1 of 1 PageID #: 586
